DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 26-50 is/are rejected under 35 U.S.C. 103 as being unpatentable over Geatz et al. US 2003/0144829 in view of Hudson et al. US 2013/0253283.
Regarding claims 26, 37 and 45, Geatz discloses a system comprising a processor ([¶50] 84) and a memory ([¶50] 88) 
receive sensor data from a first sensor device of a plurality of sensor devices ([¶27]), the first sensor device worn by a human subject, wherein the first sensor device collects data indicative of a plurality of ambient stimuli occurring in proximity of the human subject ([¶62]) wherein the sensor data indicates a condition of a first ambient stimuli occurring in proximity to the human subject ([¶62]); 
 	receive input from the human subject, wherein the input indicates a pain condition of the human subject ([¶69] migraines and back pain are the given examples of pain conditions);  

 	provide the sensor data, the first received input, and the second received input to the user-trained model to identify a potential trigger of the first pain condition, wherein the identified potential trigger corresponds at least to a correlation of the first ambient stimulus to the first received input and the second received input ([¶27, 34] modeling agent 14 determines onset of the migraine events based on sensed physiologic data, external data like light levels or temperature and [¶69] subjective patient data or user input data is used to train the modeling agent); 
 	provide an output to the human subject, the output including a trigger report and an instruction or recommendation to mitigate the identified trigger ([¶33,35,67]);
 	invoking the user-trained model to update a potential trigger in response to a third input from the human subject in response to the output, wherein the third input from the human subject indicates that the identified potential trigger is not a cause of the first pain condition and occurs during a non-pain condition ([¶27, 34] modeling agent 14 determines onset of the migraine events based on sensed physiologic data, external data like light levels or temperature and ¶69 where subjective patient data or user input data is used to train the modeling agent) wherein updating the identified potential trigger includes identifying a new potential trigger based at least on a correlation of the first ambient stimulus, a second ambient stimulus of the plurality of ambient stimuli, the first received input , the second received input, and the third received input, 
	provide an updated output to the human subject based on the updated identified trigger.
 	Geatz does not specifically disclose the user-trained model is implemented at a cloud-based remote processing. Hudson teaches a system for monitoring CNS issues that uses cloud-processing with communication circuitry ([¶06,09]). Therefore it would have been obvious to one of ordinary skill in the art prior to the time of filing to combine the device of Geatz with the teachings of Hudson as Geatz discloses that the modeling agent can be a remote processing system ([¶41]) and Hudson discloses cloud computing which is a known remote processing technique which provides the advantage of remote-processing capabilities for the system and method.
Regarding claim 27, 38 and 46, Geatz discloses the second received input is received from a second sensor device ([¶40] physiological sensor data is also input to the model).
Regarding claims 28-30, 39-41 and 47, Geatz discloses the first pain condition of the human subject is a migraine headache ([¶25]), wherein the trigger of the pain condition relates to an environmental characteristic of the particular stimulus ([¶27]), and wherein the generated output includes an identification of the environmental characteristic of the particular stimulus as the trigger of the migraine headache ([¶33,34]).  
Regarding claim 31, 42, Geatz discloses the second pain condition is an occurrences of a prior migraine headache of the human subject ([¶34,64,67] historical data trains the model).
Regarding claims 32, 43, Geatz discloses the trigger is further identified from a plurality of potential trigger conditions indicated in the sensor data, the plurality of potential triggers are identified from sensor data produced for the plurality of ambient stimuli, and the trigger is 
Regarding claims 33, 44, Geatz discloses the third input from the human subject includes feedback from the user of a negative weighting of other stimuli characteristics from the plurality of ambient stimuli, and wherein, based on the negative weighting, the other stimuli characteristics from the plurality of ambient stimuli are identified as not being the trigger of the migraine headache ([¶41,42,45] based on weighting inputs the trigger is updated. [¶65,66] output of whether the trigger detection was correct can be fed back to the model to update it as well).  
Regarding claims 34, Geatz discloses the plurality of ambient stimuli relates to at least two of light, sound, or odor, and wherein the sensor data indicates a level, a pattern, and a type for respective stimulus of the plurality of ambient stimuli ([¶62]).  
Regarding claims 35, 48 and 49, Geatz the third input from the human subject indicates a stage of the migraine headache, and wherein the additional input indicates a time of occurrence of a particular phase of the migraine headache; and determine a time period corresponding to the particular phase of the migraine headache; the trigger of the migraine headache is identified based on sensor data captured in the time period corresponding to the particular phase of the migraine headache ([¶63] the progression of the symptoms, e.g. migraine, is tracked over time and stored in a time sequence and this is fed into the model. The response over time would indicate the pre or prodromal phase, attack and postdromal phases at least).  
Regarding claims 36, Geatz discloses a wireless transceiver to wirelessly communicate with a physiological sensor device; wherein the physiological sensor device includes a physiological sensor to produce physiologic sensor data captured from physiologic 
Regarding claim 50, Geatz discloses the trigger is further identified from a plurality of potential trigger conditions indicated in the sensor data, the plurality of potential triggers are identified from sensor data produced for the plurality of ambient stimuli, and the trigger is identified based on a correlation of the trigger with the second pain condition ([¶43] the sensor data of ambient data is compared to the patient reported data to determine correlation. [¶34,64,67] historical data trains the model) the third input from the human subject includes feedback from the user of a negative weighting of other stimuli characteristics from the plurality of ambient stimuli, and wherein, based on the negative weighting, the other stimuli characteristics from the plurality of ambient stimuli are identified as not being the trigger of the migraine headache ([¶41,42,45] based on weighting inputs the trigger is updated. [¶65,66] output of whether the trigger detection was correct can be fed back to the model to update it as well).  

Response to Arguments
Applicant's arguments filed 9/27/21 have been fully considered but they are not persuasive. 
Regarding Applicant’s arguments against that Geatz does not disclose identifying potential triggers, Examiner respectfully disagrees. Geatz discloses weighting inputs, changing the weighting of inputs to the model and tuning the model based on the sensed signals and patient input ([¶ 55, 65]) specifically to reduce false positive and misses and increase confidence levels so the system determines what stimulus are potential triggers. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Apte et al. US 2018/0102187 discloses a similar migraine trigger detection system.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL ANTHONY CATINA whose telephone number is (571)270-5951.  The examiner can normally be reached on 11-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Chen can be reached on 5712723672.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






/MICHAEL A CATINA/Examiner, Art Unit 3791                                                                                                                                                                                                        
/ALLEN PORTER/Primary Examiner, Art Unit 3792